RESOLUCIÓN
Examinada la petición de certiorari, presentada por la parte peticionaria en el caso de epígrafe, se provee “no ha lugar”.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. La Juez Asociada Señora Rodríguez Rodrí-*948guez emitió un voto particular disidente, al que se unió la Jueza Presidenta Señora Fiol Matta y la Jueza Asociada Oronoz Rodríguez. El Juez Asociado Señor Martínez Torres hizo constar la siguiente expresión, a la que se unieron la Jueza Asociada Señora Pabón Charneco y el Juez Asociado Señor Feliberti Cintrón:
Como la revisión es contra el resultado y no contra los fun-damentos del dictamen del Tribunal de Apelaciones, voto con-forme con proveer “no ha lugar” al recurso. La demanda pre-sentada carece de una causa válida, pues las alegaciones no configuran una violación de contrato ni una privación de dere-chos del menor involucrado, sino el ejercicio válido de disci-plina de las autoridades de un colegio privado. Estas prefirie-ron imponer una sanción disciplinaria al estudiante, a pesar de que pudieron haberlo expulsado después de adjudicar que este desparramó una botella de orín en el armario (locker) de una compañera de estudios. Como las escuelas —religiosas o no— tienen discreción para adoptar e implementar normas para disciplinar a los estudiantes que ellas determinen que abusaron de otros (“bullies”), las alegaciones no presentan una causa de acción contra este colegio. Regla 10.2(5) de Procedi-miento Civil, 32 LPRAAp. V.
El Juez Asociado Señor Rivera García emitió un voto particular de conformidad, al que se unió el Juez Asociado Señor Kolthoff Caraballo. El Juez Asociado Señor Estrella Martínez se inhibió.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo

— O —